ALLOWABILITY NOITCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments and Status of the Rejections
2.	This action is in response to papers filed 9 August 2021 in which claims 132, 135-137, 141-146, 148-149, 153, and 1551 -159 were amended, claims 133-134 were canceled, and new claims 160-162 were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections are withdrawn in view of the amendments.  
Interview Summary
3.	The interview summary is acknowledged and the interview record is complete.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 16 July 2021 is acknowledged and has been considered.
Claim Interpretation
5.	The claims are subject to the following interpretation:
A.	As noted in the previous Office Action, the specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the “system” claims recite structural limitations of the “system.”   Thus, any claim drawn to a “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. 
B.	The courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., the multiplex detection described in claim 132) fail to define additional structural elements of the claimed structures and systems, and are therefore deemed to merely recite an intended use thereof.  See MPEP § 2114.
	
EXAMINER'S AMENDMENT

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7. 	The application has been amended as follows: 
IN THE CLAIMS
Claim 132 is allowable. The species election requirement, as set forth in the Office action mailed on 10 November 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as all of the instant claims now require all the limitations of an allowable claim. 
Thus, previously withdrawn claims 141-144 and 149-159 are hereby rejoined.

8.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
9.	The following is an examiner’s statement of reasons for allowance: 
	The structural limitations of claim 132 (upon which claims 135-162 depend) are free and clear of the cited prior art.  The closest prior art is that of Pedersen (U.S. Patent Application Publication No. US 2006/0121470 A1, published 8 June 2006), which teaches two oligonucleotides alternating between an open (i.e. unhybridized) state and a closed (i.e., hybridized) state that is modulated by a reaction between functional molecules X and Y (e.g., Figure 22P.  Pedersen does not teach the bar code or the blocking of an affinity tag. 
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Claims 132 and 135-162 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634